Citation Nr: 1014121	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service with the United States Army 
from March 1951 to March 1953.  The Veteran died in March 
2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Board notes that it has 
construed the appellant's November 2005 request for 
reconsideration of the September 2005 rating decision as a 
notice of disagreement in order to correct any possible 
prejudice caused by the RO's incorrect application of the new 
and material standard for reopening a previously denied claim 
in an April 2006 decision.

The appellant indicated on her May 2008 VA Form 9 that she 
wished to testify at a Board hearing.  In January 2010, she 
withdrew her request for a hearing.  


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in 
March 2004.  The immediate cause of death was listed as 
cardiac arrest; coronary artery disease and pulmonary 
hypertension were listed as underlying causes of death.  

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  A cardiovascular disease (including coronary artery 
disease) was not first manifested in service or within one 
year after discharge; the preponderance of the evidence is 
against a finding that any cardiovascular disease was caused 
by or aggravated in service.

4.  A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice in 
February 2005 correspondence.  This letter described the 
elements of a claim for service connected death benefits as 
well as the elements of an underlying claim for service 
connection.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess, 19 Vet. App. at 
473.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
Service treatment records are unavailable, as they were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  NPRC has certified this fact; VA has notified 
the claimant of the lack of records and requested any 
additional information or documents which could assist in 
reconstructing records or obtaining records from alternate 
sources.  She has not responded.  VA's efforts are detailed 
in a July 2005 memorandum.  VA treatment records have been 
associated with the claims file, and the appellant has 
supplied copies of relevant private treatment records from a 
variety of providers; she declined VA assistance in obtaining 
additional records despite repeated requests.  No VA medical 
opinion has been requested in this case, as the appellant has 
supplied a well reasoned and detailed private opinion which 
is sufficient for rating purposes.  The Board notes that 
although the Veteran received benefits from the Social 
Security Administration (SSA), these were supplemental income 
payments and were not based on disability.  There are 
therefore no relevant records to obtain from SSA.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

The appellant argues that prior to military service, the 
Veteran had rheumatic fever which affected his heart.  He 
missed a year of school while recovering.  She alleges that 
the cardiac residuals of rheumatic fever were aggravated by 
military service and eventually lead to the heart disease 
which resulted in the Veteran's death.

The Veteran was discharged from service in March 1953; as was 
discussed above, service treatment records are unavailable.  
The first indication of heart problems in the record is a 
private treatment report dated in January 1972 which shows 
complaints of sudden onset of fluttering in the chest.  While 
the hand-written notations in this report are illegible, the 
appellant has contended that this episode was the Veteran's 
first heart attack.  She further contends that the Veteran 
suffered a second heart attack in 1980 and a third heart 
attack in 1993.  The appellant has not provided copies of 
private treatment records for each reported attack, and has 
declined VA assistance in obtaining them.

The Veteran was awarded nonservice-connected pension in 
August 1994.  In his January 1994 application for this 
benefit he reported a 20 plus year history of a heart 
condition and high blood pressure.  In the Veteran's 
application for SSA benefits, he wrote that he first 
experienced hypertension in September 1971.  VA treatment 
records show heart problems as early as February 1993.  
During the Veteran's lifetime, service connection was not in 
effect for any disorder.

The Veteran died in March 2004.  The death certificate lists 
the immediate cause of death as cardiac arrest with 
underlying causes of death as coronary artery disease and 
pulmonary hypertension.  Also, a March 2004 report from a 
private hospital listed the Veteran's cause of death as 
ischemic heart disease.   

A June 2004 Autopsy Report indicates that there was no 
definite acute cause of death, however, pulmonary findings 
showed evidence of moderate to severe pulmonary hypertension 
which, combined with obvious cardiomegaly most likely 
contributed to the Veteran's death.  A detailed description 
of the physical condition of the heart was included in the 
report, as well as the results of microscopic studies.

In an undated statement the Veteran's sister wrote that her 
brother was diagnosed with rheumatic fever and a heart murmur 
at the age of 17.  She reported that he missed a year of high 
school while prescribed bed rest.  The family was very 
surprised when the Veteran was accepted for military service 
in light of the cardiac diagnoses he carried as a result of 
the rheumatic fever.

In December 2006, the Veteran's treating physician, Dr. JGP, 
submitted a medical opinion regarding the cause of the 
Veteran's death and its relationship to service, at the 
request of the appellant.  He was confident that the Veteran 
did have rheumatic fever prior to service, and that it 
involved cardiac complications.  The appellant's account of 
events, based on the reports of the Veteran and his family, 
was typical of the disease.  However, Dr. JGP noted that not 
all such cases resulted in long term complications.  He 
reviewed the autopsy report and noted that the findings were 
consistent with severe atherosclerotic heart disease, and 
there were no findings showing hallmarks of rheumatic heart 
disease, such as mitral or aortic valve stenosis or 
insufficiencies.  He also did not believe such symptoms had 
been noted clinically either.  He did state that he "cannot 
not say for sure that his [military] duty did not contribute 
to his heart problems."

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record does not support a finding that any 
cardiovascular disease or disability caused or contributed to 
the Veteran's death.  The Board accepts that prior to his 
entry into service, the Veteran had rheumatic fever, and that 
he had cardiac complications during the course of this fever.  
The Veteran's family is competent to report such a history, 
and Dr. JGP has indicated that accounts of the Veteran's 
infection are typical of the disease process.

However, there is no evidence that these cardiac 
complications were long standing in nature.  They did not 
exist at the time of entry into service at age 21, four years 
after the infection..  The fact that the Veteran was accepted 
into service four years after his rheumatic fever bout 
indicates that he was of sound condition at the time.  
Moreover, as Dr. JGP stated in December 2006, the Veteran's 
clinical presentation and the autopsy studies revealed no 
cardinal signs of rheumatic heart disease.  The Board 
recognizes that the appellant has presented her own 
conclusions regarding the autopsy findings in an October 2009 
statement.  Based on information from the American Heart 
Association, she concluded that the mitral valve 
regurgitation identified on autopsy was an artifact of 
rheumatic fever.  The appellant, however, is a lay person, 
and hence is not competent to draw medical conclusions which 
require the application of specialized knowledge and 
training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board must place far more weight on the medical opinion 
of Dr. JGP. The preponderance of the evidence establishes 
that, although the Veteran may have had cardiac complications 
of rheumatic fever prior to service, all such complications 
resolved completely.  There was no permanent and chronic 
aggravation of a pre-existing condition by service.  
Rheumatic fever cannot, therefore, have played any role in 
his death.

Further, the evidence of record does not show that the 
atherosclerotic heart disease which has been identified as 
the cause of death was related to service.  There is no 
showing of heart problems until January 1972, 19 years after 
his separation from service.  The lay statements regarding 
heart problems all corroborate this, stating that problems 
began around 1971.  The appellant states that the Veteran had 
problems throughout their marriage, which began in 1975.  No 
party describes ongoing cardiovascular problems prior to 
1971.  Continuity of symptoms is not shown.

There is also no competent evidence of record, medical or 
otherwise, which links the Veteran's heart problems to any 
event relating to his service, including the December 2006 
statement from Dr. JGP.  The doctor could not form any 
opinion on whether service contributed to the diagnosed heart 
condition and death.  He also indicated that more information 
from service, which is not available, would be needed to form 
any opinion.   A direct relationship between service and the 
heart condition diagnosed at death cannot be established 
based on the evidence of record.  There is no continuity of 
symptoms since service, and no competent evidence relates the 
atherosclerotic disease to service.

Finally, the Board notes that in the absence of any signs, 
symptoms, or diagnosis of the atherosclerotic disease and its 
sequellae until 1971, well past one year from discharge, 
service connection by presumption is not applicable.  
38 C.F.R. § 3.307.
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of 
the Veteran's death must be denied.  The Board has considered 
the benefit of the doubt rule, but as the evidence is not in 
relative equipoise, the rule is not for application at this 
time.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


